ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1987-11-18_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA y. UNITED STATES OF AMERICA)

ORDER OF 18 NOVEMBER 1987

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 18 NOVEMBRE 1987
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Order of 18 November 1987,
1. CJ. Reports 1987, p. 188.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), ordonnance du 18 novembre 1987,
C.LJ. Recueil 1987, p. 188.

 

Sales number 5 39
N° de vente :

 

 

 
188

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1987 | 1987

18 novembre
; Rôle général
18 novembre 1987 n° 70

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Présents: M. NAGENDRA SINGH, Président; M. MBAYE, Vice-Président;
MM. Lacus, Rupa, ELIAS, ODA, AGO, SETTE-CAMARA,
SCHWEBEL, sir Robert JENNINGS, MM. BEDJAOUI, NI, EVENSEN,
TARASSOV, GUILLAUME, juges, M. COLLIARD, juge ad hoc;
M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré,

Vu l’article 48 du Statut de la Cour et l’article 44 de son Règlement,

Vu l'arrêt rendu par la Cour le 27 juin 1986 par lequel la Cour a
dit, notamment, que les Etats-Unis d'Amérique sont tenus envers la
République du Nicaragua de réparer tout préjudice causé à celle-ci
par certaines violations d’obligations imposées par le droit internatio-
nal coutumier et le droit conventionnel, commises par les Etats-Unis
d'Amérique,

Vu la décision de la Cour, énoncée dans ledit arrêt, de régler la question
des formes et du montant de la réparation au cas où les Parties ne pour-

4
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 18 XI 87) 189

raient se mettre d’accord à ce sujet et de réserver à cet effet la suite de la
procédure,

Rend l'ordonnance suivante:

Considérant que, par lettre du 7 septembre 1987, l’agent du Nicaragua,
se référant audit arrêt et à la communication des Etats-Unis en date du
18 janvier 1985, citée au paragraphe 10 de l’arrêt et aux termes de laquelle
les Etats-Unis n’entendent pas participer 4 une nouvelle procédure en
Pespéce, a déclaré que le Nicaragua considérait que l’affaire relevait
encore de l’article 53 du Statut de la Cour et que cet article était encore
applicable;

Considérant que, dans ladite lettre, il est en outre déclaré que les Parties
ne sont pas parvenues a un accord sur les formes et le montant de la répa-
ration et que le Nicaragua tient à saisir l’occasion que lui offre la Cour
de démontrer à celle-ci que la nature et le montant de la réparation qu’il
réclame sont fondés en fait et en droit, et que le Nicaragua demande
à la Cour de rendre tes ordonnances nécessaires pour la conduite de
l'affaire;

Considérant que copie de la lettre du 7 septembre 1987 a été immédiate-
ment transmise au Gouvernement des Etats-Unis d'Amérique et que les
deux Parties ont été informées que le Président de la Cour tiendrait une
réunion, à une date qui serait annoncée, conformément à l’article 31 du
Règlement de la Cour, pour se renseigner auprès des Parties sur la procé-
dure à suivre;

Considérant que, par lettre du 13 novembre 1987, l'agent adjoint des
Etats-Unis a informé le Greffier que les Etats-Unis maintenaient que la
Cour n’était pas compétente pour connaître du différend et que la requête
du Nicaragua était irrecevable, et qu’en conséquence les Etats-Unis ne
seraient pas représentés à ladite réunion; et considérant que la réunion a
eu lieu le 17 novembre 1987, après que les Parties en eurent été dûment
informées, et que l’agent du Nicaragua y a assisté mais qu'aucun représen-
tant des Etats-Unis n’était présent;

S’étant renseignée auprès du Gouvernement du Nicaragua et ayant
donné au Gouvernement des Etats-Unis l’occasion d’exposér ses vues,

La Cour

Fixe comme suit les dates d’expiration des délais pour la procédure
écrite sur la question des formes et du montant de la réparation due en
l'espèce:

Pour le dépôt du mémoire de la République du Nicaragua, le 29 mars
1988;

Pour le dépôt du contre-mémoire des Etats-Unis d'Amérique, le
29 juillet 1988;

Réserve la suite de la procédure.
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 18 XI 87) 190

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le dix-huit novembre mil neuf cent quatre-vingt-sept, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique du Nicaragua et au Gouvernement des Etats-Unis d’ Amérique.

Le Président,
(Signé) NAGENDRA SINGH.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
